DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1-11 and 15 are pending in the instant application.  Claim 15 is withdrawn from consideration as being drawn to a non elected invention.  Claims 1-11 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the second ‘wherein” clause recites “the absence if any detected…”.  This appears to be a typographical error and the term should be amended to recite “of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between mutations in the claimed genes and recurrence of colorectal cancer, as well as the abstract mental concept of making an identification or determination. This judicial exception is not integrated into a practical application because the step(s) of detecting mutations in the genes are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites identifying a colorectal cancer patient as likely to expression recurrence of cancer following surgery by determining the sequence of at least a portion of each gene in table 1.  As in Mayo, the relationship is itself a natural process that exists apart from any human action.  The identifying and determining limitations recited in the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.   It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of sequencing cell free DNA to detect the presence of one or more mutations in one or more of the genes recited in the claims does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  The steps of administering adjuvant therapy does not integrate the JE into a practical application because it is conditional on determining if a mutation is determined.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the obtaining and sequencing steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These steps are not only mere data gathering, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05(d)II). Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that the wherein clauses merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection.  The response asserts that the claims have been amended to recite terms of ‘obtaining” and “sequencing” and therefore do not recite an abstract idea.  This argument has been thoroughly reviewed but was not found persuasive because the “wherein” clauses in claim 1 recite that the presence or absence of the mutations “indicates” the patient is likely or not likely to experience recurrence.  This is not only a recitation of the natural correlation set forth in the claims, but also encompasses a practitioner thinking about the correlation.  The response further asserts that claim 8 as amended recites a method of treatment.  This argument has been thoroughly reviewed but was not found persuasive because the administration step is conditional upon detection of a mutation.  This is illustrated by the use of the term “if” which is a conditional limitation.  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (Ryan et al; Gut, 2003, vol 52, pages 101-108).
Ryan teaches a study where patients with colorectal cancer were evaluated for mutations in cfDNA following surgery for colorectal cancer.  With regard claim 1 and 8, Ryan teaches obtaining cfDNA following surgery and direct sequencing to detect the presence or absence of mutations in KRAS (page 102 col 2-page 103, col 2; page 104).  With regard to claims 2-4, and 9-10, Ryan teaches analysis in patients with stage II and stage III cancer as well as patients with clear margins at the time of surgery (table 1 and 3).  Ryan teaches analysis of the predictive power of the mutation status on likelihood of disease recurrence (see figure 3; page 105; page 107, col 1 last para to col 2).  Ryan teaches that patients with KRAS mutation in circulating tumor DNA post-surgery were more likely to have cancer recurrence than patients with no KRAS mutations. Claim 8 recites a method of treatment, however, the treatment step is conditional.  Accordingly, claim 8 encompasses the embodiment where no mutation is detected, which is anticipated by the teachings of Ryan.  With regard to claim 5,  and the alternative embodiment of claim 8, where chemotherapy is administered after surgery, it is noted that patients with KRAS mutations received chemotherapy after surgery (see table 1).  Therefore, the limitations in claim 5 and 8 do not result in a manipulative difference between what is required to conduct the method steps from that which is taught by Ryan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan.
Ryan teaches a study where patients with colorectal cancer were evaluated for mutations in cfDNA following surgery for colorectal cancer.  Ryan teaches obtaining cfDNA following surgery and direct sequencing to detect the presence or absence of mutations in KRAS (page 102 col 2-page 103, col 2; page 104). Ryan teaches analysis of the predictive power of the mutation status on likelihood of disease recurrence (see figure 3; page 105; page 107, col 1 last para to col 2).  Ryan teaches that patients with KRAS mutation in circulating tumor DNA post-surgery were more likely to have cancer recurrence than patients with no KRAS mutations.  Although Ryan teaches that cfDNA KRAS mutation + patients were administered chemotherapy, Ryan does not teach if this chemotherapy was concurrent with surgery or following surgery, however Ryan does teach that as a disease marker, postoperative serum mutant DNA detection has great potential in the follow up management of colorectal cancer and may prove useful in identifying patients with occult disease recurrences who would benefit from early intervention with chemotherapy.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to monitor patients post-surgery resection of colorectal tumor by screening for KRAS mutations in cfDNA and to administer adjuvant chemotherapy to those that are positive for mutations for the obvious benefit of intervening early in the treatment of recurrent cancer.  

Claim(s) 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Niu (Niu et al; Biomed Research International; volume 2014, pages 1-7, article ID 214727).
Ryan teaches a study where patients with colorectal cancer were evaluated for mutations in cfDNA following surgery for colorectal cancer.  Ryan teaches obtaining cfDNA following surgery and direct sequencing to detect the presence or absence of mutations in KRAS (page 102 col 2-page 103, col 2; page 104). Ryan teaches analysis of the predictive power of the mutation status on likelihood of disease recurrence (see figure 3; page 105; page 107, col 1 last para to col 2).  Ryan teaches that patients with KRAS mutation in circulating tumor DNA post-surgery were more likely to have cancer recurrence than patients with no KRAS mutations.  Although Ryan teaches that cfDNA KRAS mutation + patients were administered chemotherapy, Ryan does not teach if this chemotherapy was concurrent with surgery or following surgery, however Ryan does teach that as a disease marker, postoperative serum mutant DNA detection has great potential in the follow up management of colorectal cancer and may prove useful in identifying patients with occult disease recurrences who would benefit from early intervention with chemotherapy.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to monitor patients post-surgery resection of colorectal tumor by screening for KRAS mutations in cfDNA and to administer adjuvant chemotherapy to those that are positive for mutations for the obvious benefit of intervening early in the treatment of recurrent cancer.  Ryan does not teach administering adjuvant therapy while modifying existing dose of existing chemotherapy, or adjuvant therapy which is immune modulating agents, however Niu teaches that DC vaccination and CIK cell therapy were able to stimulate colorectal cancer patients to stimulate their own immune system against cancer, and that combined immunotherapy and chemotherapy may have a synergistic effect on survival compared to chemotherapy alone.  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to administer adjuvant therapy that included immunotherapy and chemotherapy because Niu teaches that the combination prolonged disease free survival and overall survival (page 6, col 1).  It would have further been prima facie obvious to the ordinary artisan to modify doses of existing chemotherapy to arrive at an optimized chemotherapy dose for the obvious benefit of prolonging survival and/or minimizing the negative side effects of chemotherapy.   

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634